                 Case
                 Case2:21-mj-00749-DJA
                      2:21-mj-00749-DJA Document
                                        Document15
                                                 9 Filed
                                                   Filed09/08/21
                                                         09/10/21 Page
                                                                  Page11of
                                                                         of55




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336/Fax: (702) 388-6418
 5   jared.l.grimmer@usdoj.gov
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                             Case No. 2:21-mj-00749-BNW
                                                                                  DJA -XXX

 9                   Plaintiff,                            Stipulation to Extend
                                                           Deadlines to Conduct
10          v.                                             Preliminary Hearing and
                                                           File Indictment (First Request)
11   JOSE ABEL DE LOS SANTOS-NINO,
        aka “Jose Abel Delossantos,”
12      aka “Jose Abel de los Santos,”
        aka “Jose Dejesus Delossantos,”
13
        aka “Ninojose Abel Delossantos,”
14
                     Defendant.
15

16

17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

18   Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States

19   Attorney, counsel for the United States of America, and Margaret Wightman Lambrose,

20   Assistant Federal Public Defender, counsel for Defendant JOSE ABEL DE LOS

21   SANTOS-NINO, that the Court schedule the preliminary hearing in this case for no earlier

22   than 90 days from the date of the filing of this stipulation. This request requires that the

23   Court extend two deadlines: (1) that a preliminary hearing be conducted within 14 days of

24
                  Case
                  Case2:21-mj-00749-DJA
                       2:21-mj-00749-DJA Document
                                         Document15
                                                  9 Filed
                                                    Filed09/08/21
                                                          09/10/21 Page
                                                                   Page22of
                                                                          of55




1    a detained defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an

2    information or indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C.

3    § 3161(b).

4            This stipulation is entered into for the following reasons:

5            1.       The United States Attorney’s Office has developed an early disposition

6    program for immigration cases, authorized by the Attorney General pursuant to the

7    PROTECT ACT of 2003, Pub. L. 108-21.

8            2.       The early disposition program for immigration cases is designed to: (1)

9    reduce the number of hearings required in order to dispose of a criminal case; (2) avoid

10   having more cases added to the court’s trial calendar, while still discharging the

11   government’s duty to prosecute federal crimes; (3) reduce the amount of time between

12   complaint and sentencing; and (4) avoid adding significant time to the grand jury calendar

13   to seek indictments in immigration cases, which in turn reduces court costs.

14           3.       The government has made a plea offer in this case that requires defendant to

15   waive specific rights and hearings in exchange for “fast-track” downward departure under

16   USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is

17   indicted and before a preliminary hearing is held.

18           4.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

19   preliminary hearing within a reasonable time, but no later than 14 days after the initial

20   appearance if the defendant is in custody . . . .”

21           5.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

22   showing of good cause—taking into account the public interest in the prompt disposition of

23   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

24   times . . . .”


                                                            2
                 Case
                 Case2:21-mj-00749-DJA
                      2:21-mj-00749-DJA Document
                                        Document15
                                                 9 Filed
                                                   Filed09/08/21
                                                         09/10/21 Page
                                                                  Page33of
                                                                         of55




1           6.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

2    information or indictment charging an individual with the commission of an offense shall

3    be filed within thirty days from the date on which such individual was arrested or served

4    with a summons in connection with such charges.”

5           7.       Defendant needs additional time to review the discovery and investigate

6    potential defenses to make an informed decision as to how to proceed, including whether

7    to accept the fast-track plea agreement.

8           8.       Accordingly, the parties jointly request that the Court schedule the

9    preliminary hearing in this case no sooner than 90 days from today’s date.

10          9.       Defendant is in custody and agrees to the extension of the 14-day deadline

11   imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.

12   § 3161(b), provided that the information or indictment is filed on or before the date ordered

13   pursuant to this stipulation .

14          10.      The parties agree to the extension of that deadline.

15          11.      This extension supports the public interest in the prompt disposition of

16   criminal cases by permitting defendant to consider entering into a plea agreement under the

17   United States Attorney’s Office’s fast-track program for § 1326 defendants.

18          12.      Accordingly, the additional time requested by this stipulation is allowed

19   under Federal Rule of Criminal Procedure 5.1(d).

20          13.      In addition, the parties stipulate and agree that the time between today and

21   the scheduled preliminary hearing is excludable in computing the time within which the

22   defendant must be indicted and the trial herein must commence pursuant to the Speedy

23   Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

24   § 3161(h)(7)(B)(i) and (iv).


                                                            3
              Case
              Case2:21-mj-00749-DJA
                   2:21-mj-00749-DJA Document
                                     Document15
                                              9 Filed
                                                Filed09/08/21
                                                      09/10/21 Page
                                                               Page44of
                                                                      of55




1           14.    This is the first request for an extension of the deadlines by which to conduct

2    the preliminary hearing and to file an indictment.

3           DATED this 7th day of September, 2021.

4                                                      Respectfully Submitted,

5     RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
6

7     /s/ Margaret W. Lambrose                        /s/ Jared L. Grimmer
      MARGARET WIGHTMAN LAMBROSE                      JARED L. GRIMMER
8     Assistant Federal Public Defender               Assistant United States Attorney
      Counsel for Defendant JOSE ABEL
9     DE LOS SANTOS-NINO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                          4
                 Case
                 Case2:21-mj-00749-DJA
                      2:21-mj-00749-DJA Document
                                        Document15
                                                 9 Filed
                                                   Filed09/08/21
                                                         09/10/21 Page
                                                                  Page55of
                                                                         of55




1
                                  UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                            Case No. 2:21-mj-00749-BNW
                                                                                 DJA
5                    Plaintiff,                           [Proposed] Order on Stipulation
                                                          to Extend Deadlines to Conduct
6           v.                                            Preliminary Hearing and
                                                          File Indictment
7    JOSE ABEL DE LOS SANTOS-NINO,
        aka “Jose Abel Delossantos,”
8
        aka “Jose Abel de los Santos,”
9       aka “Jose Dejesus Delossantos,”
        aka “Ninojose Abel Delossantos,”
10
                     Defendant.
11

12

13          Based on the stipulation of counsel, good cause appearing, and the best interest of

14   justice being served; the time requested by this stipulation being excludable in computing

15   the time within which the defendant must be indicted and the trial herein must commence

16   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

17   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

18          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

19   on September 21, 2021, at the hour of 4:00 p.m., be vacated and continued to

20        December 13, 2021
     __________________________                 4:00 p.m.
                                at the hour of __________.

21          DATED this 10th
                       _____ day of September, 2021.

22

23                                              HONORABLE    BRENDA N. WEKSLER
                                                DANIEL J. ALBREGTS
                                                UNITED  STATESMAGISTRATE
                                                UNITED STATES  MAGISTRATEJUDGE
                                                                          JUDGE
24


                                                          5
